Citation Nr: 0411546	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  94-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for multiple eye 
disabilities, including conjunctivitis, refractive ametropia, 
blepharoptosis, glaucoma, cataracts, and bilateral liquid 
siderosis of vitreous and vitreous detachment.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1962 to December 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the RO that denied 
service connection for an eye disability and also from a June 
1997 rating decision by the RO that denied entitlement to a 
TDIU.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1993 and again in April 1998.  

In a February 1999 decision, the Board denied both of the 
veteran's claims.  The veteran appealed this decision to the 
United States Court of Appeals for Veteran's Claims (Court).  
In January 2001, the Secretary of Veterans Affairs 
(Secretary) withdrew his opposition to the veteran's motion 
for remand, and, in an order issued in the same month, the 
Court vacated the February 1999 Board decision and remanded 
the matter back to the Board for adjudication on the merits 
of the claims pursuant to the directives set forth in the 
Veterans Claims Assistance Act of 2000 and corresponding case 
law.  

In September 2001 the Board remanded the case back to the RO 
for further development of the record.  




FINDINGS OF FACT

1.  Refractive ametropia, a refractive error of the eyes, is 
a developmental disorder and not an acquired one, and is 
therefore not a disability for compensation purposes.  

2.  The veteran has not submitted competent medical evidence 
to show that he has current claimed conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, or vitreous detachment that was 
incurred during or aggravated by his period of service, nor 
has he shown continuity of any of those disorders from 
service until the present time.  

3.  The veteran's service-connected left knee chondromalacia 
does not preclude him from obtaining or maintaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Service connection for refractive ametropia is denied as 
a matter of law.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(c) (2003).

2.  The veteran is not shown to have conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, or vitreous detachment due to disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5107(a), 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

3.  The veteran is not unemployable solely as a result of his 
service-connected disability.  38 U.S.C.A. § § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Claimed Eye Disability

The veteran contends that service connection is warranted for 
an eye disability, and that he is unemployable due to 
service-connected disability.  

A careful review of the veteran's service medical records 
reveals that at the veteran's September 1962 pre-induction 
examination, his visual acuity was 20/20 in both eyes, and no 
eye disability was diagnosed.

During service, in June 1963, the veteran was treated for 
complaints of inflammation of the eyelids for the prior year, 
with the eyes not involved.  He reported a previous 
prescription of unknown drops without benefit.  Objectively, 
there were no eye ulcers and no true conjunctivitis.  The 
examiner assessed eczematous, erythematous margins of the 
eyelids, and prescribed an ointment for the lid margins.

In April 1964, the veteran was treated for complaints of eye 
soreness and a report of trauma to the right eye.  The 
examiner diagnosed and treated him for bilateral 
conjunctivitis.

At a September 1964 service separation examination, normal 
eyes were assessed, with 20/20 uncorrected distance vision 
bilaterally.  However, in a September 1964 report of medical 
history, the veteran reported eye trouble, and the physician 
noted that the veteran had seborrhea sicca.

At an additional service separation examination in November 
1964, inclusive of an orthopedic consultation, normal eyes 
were assessed.  The veteran reported a history of eye trouble 
in a November 1964 report of medical history.

The first post-service medical records within the claims file 
of conditions of the eyes are VA outpatient treatment records 
in 1988 and 1989 showing treatment for complaints of itchy, 
congested, watery eyes, worse in the summer.  Possible 
allergies or glaucoma was suspected.  The veteran reported 
improvement with use of drops.

In a February 1993 letter, one of the veteran's private 
doctors indicated that he had given the veteran a routine eye 
examination in 1984 and had then found the veteran's 
corrected visual acuity to be 20/20 in each eye, with reading 
glasses required.  The physician found no other eye pathology 
at that examination.  The physician had examined the veteran 
again in November 1992 for complaints of soreness in both 
eyes, with corrected visual acuity then 20/20 in the right 
eye and 20/40 in the left.  The physician then found chronic 
blepharitis, for which he prescribed lid scrubs and 
antibiotic ointment.  Pressure in both eyes was then noted to 
be slightly elevated.

At a February 1993 VA eye examination, the examiner assessed 
refractive ametropia of myopia, astigmatism, and presbyopia; 
bilateral conjunctivitis, most likely allergic in nature; 
bilateral liquid syneresis of the vitreous; and posterior 
vitreous detachment.  No other eye disabilities were 
identified.  Macula were clear and vessels were consistent 
with the veteran's stated age of 53 years.

In a March 1993 letter, another private examiner indicated 
that he had examined the veteran in February 1992, with a 
reported history of glaucoma and cataracts in the left eye.  
Objectively, uncorrected visual acuity was 20/40 in the right 
eye and 20/200 in the left; corrected visual acuity was a 
crisp 20/20 in the right and 20/40 best acuity in the left.  
Near acuity in the left was correctable to J1.  Intraocular 
pressure was 20.5 millimeters of mercury.  Extraocular 
motility was full.  Pupillary examination was normal.  Color 
vision was normal.  Visual fields were normal by 
confrontation.  Slit lamp examination showed 3+ nuclear 
sclerosis of the crystalline lens in the left eye.  There was 
some slight asymmetry in the cup to disc ratio on dilated 
fundus examination.  The examiner assessed a mild nuclear 
sclerotic cataract in the left eye and a history of glaucoma.  
The optic nerve heads looked essentially within normal limits 
aside from the asymmetry.  The veteran was not on medication.

At a September 1993 RO personal hearing, the veteran 
testified that in service between 1962 and 1964 while 
stationed in Germany he was with a combat engineering outfit, 
and rode in long caravans of approximately 100 trucks through 
unpaved tank trails for hours at a time without the benefit 
of goggles, and was exposed to much dust, resulting in red, 
watery, teary eyes.  He testified that in service upon 
returning from the field he had gone to an eye doctor in 
Germany who assessed a problem with the eyes and had given 
him a salve to treat them.  He testified that he had not 
sought professional medical care for his eyes while in 
service.  He added that he also had not sought treatment for 
his eyes while in Army Reserves from 1964 to 1968.  He 
testified that thereafter his eye condition occasionally 
improved but never completely disappeared, and has bothered 
him since that time, with redness around the eyes and slight 
itchiness.  He testified that in 1970 while working for the 
FBI as a fingerprint examiner he tested positive for 
glaucoma.  He testified that he was referred to an eye doctor 
at that time, and the eye doctor prescribed three different 
medications, with only one medication to be taken at any 
given time, depending on the severity of the condition.  He 
testified that in 1983 he began to develop other problems 
with his eyes.  He added that he was not currently receiving 
professional medical care for his eye disabilities, but added 
that he was using eye drops that had been given to him by a 
physician.  He testified that he had received some VA 
treatment for his eyes, including eye tests and eye drops, 
but that approximately 1-1/2 years before the hearing he had 
been informed by the VA that he was not entitled to receive 
treatment for his eye disabilities because he was not service 
connected for them.  He testified that a treating private 
physician had informed him that he needed a cataract 
operation.

At a February 1997 VA eyes examination for compensation 
purposes, the veteran reported a history of a cataract 
extraction in both eyes and a Yag capsulotomy in the left 
eye.  He denied diplopia.  Objectively, corrected visual 
acuity was 20/20 in both eyes.  Peripheral fields were full 
to confrontation in both eyes, and extraocular muscle 
movements were full.  The pupil of the right eye was 
irregular, but that of the left was round and slightly 
reactive to light.  There was no afferent pupillary defect.  
There was scuffing along the lid margins, but the corneas 
were clear in both eyes, with anterior trace cell and flare 
in the anterior chamber of each.  Applanation pressures were 
24 millimeters of mercury in the right and 21 in the left.  
Cup-to-disc ratio was 0.4 in the right eye and 0.5 in the 
left.  The macula was normal in the right eye but showed an 
epiretinal membrane in the left.  The examiner diagnosed 
pseudoaphakia in both eyes, mild uveitis, and epiretinal 
membrane in the left eye.  The examiner assessed that there 
was no current eye disorder found that was related to the 
conjunctivitis diagnosed in June 1963.

In a decision promulgated in February 1999, the Board found 
that the veteran's claim of service connection for an eye 
disability was not well grounded.  Specifically, the Board 
noted an absence of cognizable medical evidence of a causal 
link between the veteran's period of service or inservice 
conjunctivitis, and a current eye disorder.

The veteran appealed the decision to the Court.  In January 
2001, the Court vacated the February 1999 Board decision and 
remanded the matter back to the Board for adjudication on the 
merits of the claim.  The Court indicated that a remand was 
warranted for compliance with the newly enacted Veterans 
Claims Assistance Act of 2000.

Additional outpatient records were obtained which show recent 
treatment in 2001 and 2002 for various eye disabilities, 
including glaucoma and branch vein occlusion.  

In an October 2002 statement, the veteran's private doctor 
questioned why the veteran was applying for disability.  The 
doctor noted that the veteran had decreased vision to 20/70 
right eye secondary to vein occlusion.  Vision in the left 
eye was noted as 20/30.  The doctor concluded that the 
veteran should not be disabled with that vision.  

The veteran was afforded a VA examination of the eyes in 
November 2002.  The veteran reported having had a cataract 
extraction in both eyes.  He also reported having a vein 
occlusion in the right eye and having had laser to the left 
eye.  He denied using any ocular medications.  

On examination, the spectacle corrected distance acuities 
were O.D. 10/100 +1 and O.S. 20/20.  The peripheral fields 
were full to confrontation testing in both eyes.  Extraocular 
muscle movements were full.  The right pupil was surgical.  
The left pupil was round and reactive to light.  There was no 
afferent papillary defect.  Slit lamp examination revealed 
edematous lid margins in both eyes, a 3 mm elevation along 
the right lower lid, a clear cornea in both eyes, a quiet 
anterior chamber in both eyes, no neovascularization of the 
iris in either eye, and a posterior chamber IOL in both eyes.  
Applanation pressures were 14 mm of mercury in each eye at 
3:55 pm.  Dilated fundus examination showed the nerve was 
partially obscured in the right eye and a cup-to-disc ratio 
of 0.45 in the left.  There was retinal hemorrhage throughout 
the superior portion of the posterior pole of the right eye.  
The macular and vessels in the left eye were normal.  

The diagnosis was that of: (1) status post cataract 
extraction both eyes; (2) history of hemi-central retinal 
vein occlusion right eye; (3) blepharitis; and (4) enlarged 
cup-to-disc ratio left eye.

In a February 2003 VA opinion, the November 2002 VA examiner 
reviewed the veteran's claims file and concluded that none of 
the veteran's eye conditions were likely to be related to his 
period of service.  


B.  TDIU

The veteran was granted service-connected for a left knee 
condition in an April 1965 RO rating decision, based on 
findings of a knee condition beginning in service in October 
1964, with persistence thereafter, involving pain and 
crepitation.

In the most recent RO rating decision on the issue in 
December 1998, an increase from the 30 percent rating then 
assigned was denied for chondromalacia of the left knee.  The 
veteran is only service connected for chondromalacia of the 
left knee, and for no other diseases or injuries.

VA outpatient treatment records post service include records 
of treatment for the veteran's left knee condition, including 
for limitation of movement of the knee, with dislocation of 
the patella, with difficulty walking and pain on use.  Use of 
a cane and/or a knee brace were noted in various treatment 
records, with use of both noted in later records.  Pain, 
tracking difficulties of the patella, and crepitation were 
noted upon outpatient treatment examinations.  A shortening 
of the right leg due to a comminuted fracture of the right 
femur was also noted, resulting from an automobile accident 
post service, with stiffness and limitation in range of 
motion of the right knee.

At a September 1993 RO personal hearing, the veteran informed 
that he was being treated at a VA medical facility for his 
left knee, with pain medication administered and consultation 
about the possibility of arthroscopic surgery.  He testified 
that he used a brace to prevent dislocation of the knee, and 
also used a cane for the left knee.  He explained that when 
the knee dislocated he would fall, and the knee cap would 
have to be forced back into position, with much swelling 
resulting from the dislocation, necessitating draining of the 
knee and sometimes casting for three weeks.  He testified 
that the knee had dislocated approximately ten times, and had 
been casted twice.  He testified that he worked for the FBI 
around 1970 for a year and three or four months, as a 
fingerprint examiner.  He testified that he thereafter worked 
for the United States Capitol Police for seven years until 
September 1978, ceasing that work because of an automobile 
accident in which he injured his right leg.  As a result of 
the injury, his right leg became 1-1/2 inches shorter than 
the left, and the right leg would only flex half way.  He 
testified that he was thereafter employed in other law-
enforcement positions.  He added that he had been out of work 
for approximately six months.

At a December 1993 VA examination of the veteran's joints for 
compensation purposes, the veteran reported suffering a 
dislocation injury to his left knee in service, with casting 
in service, and intermittent dislocations thereafter.  The 
veteran informed that approximately four years prior to the 
current examination, he was issued a rigid upright knee brace 
at a VA facility.  He informed that he currently took 
Darvocet on an as-needed basis for knee discomfort.  He 
reported that in the prior two years he had used a cane to 
help take pressure off the left knee.  Objectively, the 
veteran demonstrated an obvious antalgic gait on the left, 
with difficulty both ambulating and transferring, and 
ambulating with a straight leg cane.  While visual inspection 
revealed no obvious knee deformity, upon standing there was 
an approximately 15 degree valgus deformity of left knee 
alignment.  Range of motion was full, but there was 
significant crepitus of the joint upon range of motion.  
Patellar dislocation and apprehension signs were markedly 
positive.  Despite marked baseline valgus deformity, no 
medial or lateral ligamentous instability was found.  
Anterior drawer sign was negative, but Lachman test and pivot 
shift test were positive.  The left quadriceps was somewhat 
atrophic and five centimeters less in circumference than the 
right.  Left quadriceps muscle strength was 4+/5. X-rays of 
the knee demonstrated no bone or joint pathology.  The 
examiner diagnosed severe chondromalacia of the left knee, 
and history of left knee dislocation with probable torn left 
anterior cruciate ligament and resulting instability.

At a July 1996 private orthopedic consultation, the examiner 
noted a history of residuals of fracture of the right femur 
from an automobile accident in 1977, with current 1 to 1-1/2 
inches shortening of the right leg, and recurrent 
dislocations laterally of the left patella.  The right leg 
was noted to have healed with some anterior angulation and 
some external rotation.  The veteran complained of 
difficulties with each leg, including recurrent left knee 
dislocations, greatly impairing his ability to function on 
his feet for prolonged periods.

At an April 1998 RO hearing, the veteran testified that he 
last worked full time as a security guard for a life 
insurance company in approximately September 1992.  He 
testified that since that time he had worked part-time for 
approximately one week in 1996 or 1997 driving a van to 
transport disabled persons, but could not continue with that 
work because the office was on the second floor and the trips 
up and down the stairs from the van each day were too 
demanding on his knee.  He testified that he had tried to 
obtain employment, including applications to the State of New 
Jersey, but was informed for the majority of these that there 
was a hiring freeze for that state government at that time.  
He testified that he had also applied for State of New Jersey 
vocational rehabilitation, and though he had been qualified 
for rehabilitation, he had not attended any schooling or 
training for rehabilitation.  He testified that the 
rehabilitation services had suggested that he attempt work 
outside law enforcement, including hotel security or as a 
limousine driver.  However, he testified, in effect, that he 
had not pursued these options beyond the brief work as a 
disability van driver in 1996 or 1997.  He testified that at 
home he had someone come in to clean the house because he 
could not, and had his eldest son cut the grass for him.  He 
explained that he had other disabilities including back 
problems that prevent him from doing housework.  He added 
that the outside of his property was deteriorating for want 
of care.  He testified that during the day he runs errands 
and performs volunteer work, including for baseball and 
basketball programs, including making telephone calls to 
assist those programs.  The veteran also testified that in 
August 1977 while employed with the United States Capital 
Police Force he suffered an automobile accident resulting in 
a comminuted fracture of the right leg, leaving the right leg 
two inches shorter than the left.  He testified that since 
that time he had developed a back problem resulting from 
uneven walking, with onset of the back problem approximately 
four or five years after the accident.  He testified that he 
since that time had retired on disability from the United 
States Capital Police.  He testified that he also applied for 
Social Security disability in 1988, with disability 
entitlement approved on appeal based on his inability to find 
substantial gainful work due to his leg conditions.  He 
testified that he was currently receiving VA treatment for 
his leg conditions.  He testified that he believed he could 
work at a desk job but had not been given the opportunity.  
He explained that he had a high school education, and though 
he did not have a college education he had a significant 
amount of training in law enforcement.  He testified that he 
last tried to pursue VA vocational rehabilitation 
approximately three years prior, but that at each such 
attempt something inevitably happened to prevent the 
rehabilitation.  He added that he believed on that prior 
occasion he was precluded because he was then not rated 30 
percent disabled for his service-connected condition.

At a September 1998 VA general examination for compensation 
purposes, the veteran's history of a left knee condition 
dating from service and a fracture of the right femur post 
service were noted.  Also noted were a history of spastic 
colon or irritable bowel syndrome, with abdominal cramps and 
diarrhea generally associated with meals.  Also noted were 
removal of the spleen following a post-service automobile 
accident in 1977, and a gallbladder problem, with a 
cholecystectomy performed by laparoscopy in 1995.

At a November 1998 VA examination of the veteran's left knee 
for compensation purposes, the veteran's history of left knee 
dislocation for many years following injury in service was 
noted.  The veteran reported last experiencing a dislocation 
five or six years ago, adding that the dislocations always 
occurred laterally.  The veteran wore a metal-side-bar brace 
on the left knee to prevent patellar dislocation.  He 
described his current left knee pain as stiffness.  There was 
no history of left knee buckling except upon dislocation.  
The veteran walked with a straight cane but reported being 
able to walk without it as well.  He reported that he could 
not perform his former work as a police officer because of 
the physical exercise required, but could perform less 
strenuous guard work.  He reported being able to walk for up 
to 1/2 mile using a cane.  Objectively, left knee range of 
motion was from zero to 140 degrees actively with no pain.  
There was no warmth or effusion over the knee.  However, 
there were patellofemoral signs and symptoms with a positive 
patellar grinding test.  Ligaments testing was normal and 
there were no meniscal signs.  Medial and lateral movement of 
the patella was limited due to anticipation of dislocation 
with anticipation of associated pain.  The left quadriceps 
strength was 4/5, with limitation due to pain and weakness.  
The examiner assessed, in pertinent part, history of an old 
twisting injury of the left knee, patellofemoral syndrome of 
the left knee, and history of chronic left patellar 
dislocation with brace worn to prevent further dislocation.  
The examiner proffered an opinion that the veteran could 
perform desk work or work including as a security guard where 
only limited physical exertion was required.  The examiner 
noted that with the veteran's disabilities of both legs, work 
as a police officer would not be suitable.

In a decision promulgated in February 1999, the Board found 
that the veteran's service-connected disability did not 
preclude him from obtaining or maintaining substantially 
gainful employment, and as such, denied the veteran's claim 
of a TDIU.

The veteran appealed the decision to the Court.  In January 
2001, the Court vacated the February 1999 Board decision and 
remanded the matter back to the Board for adjudication on the 
merits of the claim.  The Court indicated that a remand was 
warranted for compliance with the newly enacted Veterans 
Claims Assistance Act of 2000.

The veteran was afforded a magnetic resonance imaging (MRI) 
in August 2000.  Results of the MRI indicated degenerative 
changes and moderate size joint effusion.  No other 
significant findings were noted.  

October 2001 VA x-rays of the left knee showed no evidence of 
recent fracture.  Minimal osteoarthritic changes were noted 
in both knees.  

An October 2001 VA orthopaedic clinic consultation report 
indicates that the veteran had left knee degenerative joint 
disease.  The left knee joint was examined with stable knee 
joint.  There was no evidence of swelling, erythema, 
lymphangitis, ecchymosis or drainage.  The veteran ambulated 
with a cane although his gait was quite normal.  Range of 
motion of the left knee joint was about 0-110 degrees active.  
Passive range of motion was full with no evidence of 
crepitus.  

In November 2002, the veteran was afforded a VA orthopedic 
examination.  The veteran complained of constant pain in the 
left knee, with transient severe pain in the left knee two to 
three times per week.  There was no locking.  The veteran 
reported that he looked for work, but was unable to get a 
job.  

On physical examination, the veteran was wearing a double bar 
knee brace.  Without the brace he limped because of a short 
right leg and because the left knee did not fully extend 
because of the short right leg.  The veteran could do a deep 
knee bend.  There was 60 degrees external rotatory deformity 
of the right femur and 1.5 inch shortening of the right lower 
extremity.  There was 15 degrees genu valgum of the left 
knee.  There was no effusion or tenderness in the left knee.  
There was subpatellar crepitus on left knee motion.  On 
attempting to push the patella laterally, the quadriceps 
contracted with the veteran's apprehension.  

The diagnosis was that of unstable left patella with 
chondromalacia.  The examiner indicated that the veteran 
could perform sedentary work.

In a July 2003 VA opinion, the November 2002 VA examiner 
noted that the veteran's range of motion of the left knee was 
0 degrees to 105 degrees with pain.  The examiner indicated 
that there was no objective evidence of pain.


II.  VCAA - Duty to Assist and Notify

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)." 38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the May 1993 
rating decision, the Statement of the Case, various 
Supplemental Statements of the Case, as well as the Board's 
February 1999 Decision, the September 2001 Board remand and 
the April 2002 letter to the veteran, the veteran was 
notified of what information was necessary to substantiate 
his claim, as well as whether he, or VA, bore the burden of 
producing or obtaining the evidence.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The veteran was afforded VA examinations 
to determine the current nature and likely etiology of the 
claimed eye disability, as well as to determine the current 
nature, extent and severity of the service-connected left 
knee disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) recently decided the case of Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  This case held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA was enacted during the 
pendency of the appeal, and after the issuance of the May 
1993 initial unfavorable AOJ decision.  

A VCAA notice letter referable to issues of service 
connection for an eye disability and for entitlement to TDIU 
was provided to the veteran in April 2002, subsequent to the 
May 1993 initial unfavorable AOJ decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

However, since the disability rating claim involving the 
issues of service connection for an eye disability and for 
entitlement to a TDIU was filed in 1993 and the initial 
adverse rating decision in question was rendered in 1993, 
over seven years prior to the enactment of the Veterans 
Claims Assistance Act of 2000, a VCAA notice simply could not 
have been provided the appellant prior to the initial 
unfavorable RO decision.  Thus, a pre-adjudication VCAA 
notice was not possible in the instant case.  Pelegrini does 
not contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Through the rating decisions, Statement of the Case (SOC), as 
well as correspondence to the veteran, guidance was provided 
to the veteran with respect to the evidence necessary to 
substantiate his claim.  In the April 2002 letter to the 
veteran, the RO asked him to tell is about any "additional 
information or evidence" that he wanted VA to try to get.  
The cover letters accompanying the October 2003, June 1998 
and May 1997 Supplemental Statements of the Case asked him to 
make "any comment" he wished concerning the additional 
information contained therein.  The Board's September 2001 
remand asked the RO to advise the veteran "of his right to 
supplement the record with evidence in support of his 
claims".  In sum, the Board finds that the veteran has been 
more than adequately advised to submit any evidence in his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.


III.  Legal Analysis

A.  Eye Disability

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

As an initial matter, the Board notes that the veteran's 
claimed refractive ametropia is a refractive error of the eye 
and as such is a condition for which service connection 
cannot be afforded.  38 C.F.R. § 3.303(c) (2003).

The conjunctivitis diagnosed in service has not been shown by 
medical evidence to have been chronic or otherwise to have 
persisted post service and until the present time.  The VA 
examiner at the February 1997 VA examination for compensation 
purposes assessed that the veteran had no current eye 
disorder related to the veteran's inservice conjunctivitis.  

The opinion offered by the November 2002 VA examiner 
concluded that none of the veteran's current eye problems 
were related to service.  

The veteran has not submitted any evidence to the contrary.

The veteran has presented no medical evidence causally 
linking his period of service or his inservice conjunctivitis 
to any of his other claimed conditions of the eyes.  
Accordingly, absent cognizable (medical) evidence causally 
linking conjunctivitis, blepharoptosis, glaucoma, cataracts, 
bilateral liquid siderosis of vitreous, or vitreous 
detachment to conjunctivitis in service or otherwise linking 
any of those conditions to the veteran's period of service, 
the veteran's claim for service connection for 
conjunctivitis, blepharoptosis, glaucoma, cataracts, 
bilateral liquid siderosis of vitreous, and vitreous 
detachment must be denied.

Continuity of symptomatology also has not been shown for any 
of the claimed eye disorders from the veteran's period of 
service until the present time.

The Board notes the veteran's testimony to the effect that 
his current eye conditions resulted from service.  In the 
present case, the veteran's evidentiary assertions as to a 
link between service or inservice exposure to harsh 
atmospheric conditions or inservice conjunctivitis, and any 
of his claimed current eye disorders are beyond his 
competence.  Lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly in the absence of cognizable medical evidence of 
a causal link between the veteran's period of service or 
inservice conjunctivitis and a current eye disorder, the 
veteran's claims for service connection for conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, and vitreous detachment must be 
denied.  

The Board notes that while the veteran has reported receiving 
Social Security disability beginning in 1988 on the basis of 
his leg disabilities, the Board does not find that medical 
evidence supportive of that decision would be in any way 
determinative of issues of service connection for eye 
disabilities, because that Social Security determination was 
not reported to have been based upon any disability of the 
veteran's eyes.


B.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).

In this case, the veteran's chondromalacia of the left knee 
is his only service-connected disability, and is rated 30 
percent disabling.  Thus, he does not meet the percentage 
requirements for a total rating based on individual 
unemployability.  38 C.F.R. §§ 3.340, 4.16 (2003).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2003).

The remaining question is thus whether the evidence 
establishes that a total rating based on individual 
unemployability is warranted on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  Here, the 
evidence does not show that the veteran's chondromalacia of 
the left knee results in such marked interference with 
employment as to render the veteran unemployable.  Further, 
frequent periods of hospitalization due to that service-
connected disability have neither been alleged nor shown by 
medical evidence.

As was determined by the examiner at the veteran's VA 
evaluation of his left knee disability in November 1998, 
while the veteran's orthopedic conditions, including his 
chondromalacia of the left knee, preclude him from the 
physically demanding work of a police officer, they do not 
preclude more sedentary occupations including desk work or 
work as a security guard. The veteran himself at his April 
1998 RO hearing conceded that even though he had multiple 
physical problems, he would still be capable of performing 
work at a desk if such work could be obtained.  The veteran 
further conceded that his physical problems were not limited 
to his left knee, but also included difficulties status post 
his right femur fracture post service in 1977, and back 
problems.  The veteran reported having made some attempts at 
obtaining work, but conceded that he had not recently 
followed up with preliminary requests to enter vocational 
rehabilitation programs.  He noted that he had a high school 
education and though he did not attend college he had 
completed a significant amount of training in law 
enforcement.

Also noteworthy is the opinion of the orthopedic examiner at 
the most recent VA examination in November 2002.  The 
examiner opined that the veteran could perform sedentary work 
as far as the left knee was concerned.  

A grant of a total disability rating based on unemployability 
due to service connected disabilities under 38 C.F.R. § 3.321 
is reserved for those exceptional cases where the regular 
rating code becomes inapplicable in light of the injustice 
that would result based on the exigent situations created by 
the service-connected disabilities.  See 38 C.F.R. § 3.321(b) 
(2003).  While the veteran has submitted into the record 
multiple letters of rejection from prospective employers, the 
veteran has not established that he is precluded from 
substantially gainful employment, much less that he is so 
precluded solely because of his service-connected left knee 
chondromalacia.  Taken as a whole, medical findings, 
submitted evidence, and the veteran's own statements and 
testimony do not present such an exceptional or unusual 
disability picture as to warrant a total disability rating 
based on unemployability on an extraschedular basis.  38 
C.F.R. § 3.321(b)(1) (2003).  The record does not establish 
that the veteran's service connected disability, by itself, 
has created such an exceptional or unusual disability picture 
as to limit employment in a manner not reflected in the 
respective rating code, so as to preclude the application of 
regular schedular rating standards.  Hence the schedular 
evaluation is applicable.  See 38 C.F.R. Part 4 (2003).

Accordingly, because the veteran does not meet the percentage 
requirements for a total rating based on individual 
unemployability under 38 C.F.R. §§ 3.340, 4.16, and the 
preponderance of the evidence is against the grant of a total 
disability rating based on individual unemployability due 
solely to service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1), the benefit-of-the-doubt doctrine 
does not apply, and action in favor of the claim is not in 
order.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that while the veteran has reported receiving 
Social Security disability beginning in 1988, the Board does 
not find that medical evidence supportive of that decision 
over ten years ago would be in any way determinative of the 
veteran's capacity for further employment due to his service-
connected left knee disability at the present time.


ORDER

Entitlement to service connection for ametropia is denied.

Entitlement to service connection for conjunctivitis, 
blepharoptosis, glaucoma, cataracts, bilateral liquid 
siderosis of vitreous, and vitreous detachment is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



